DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9-10, 13-15, 18, 21-23, and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shriner et al., U.S. Publication No. 2020/0314567, filed on 4/1/2019 (Shriner).

As to Claim 1, Shriner discloses a hearing aid [100] or classical hearing aid, comprising: a housing having a baseplate [105] and a housing shell [101]; a plurality of at least one of electrical or electronic units [106, 107] fastened on said baseplate [105]; a transmitting and receiving unit [104] for transmitting and receiving electromagnetic waves, said transmitting and receiving unit [104] including an electronic circuit for generating a transmission signal (the transmitting and receiving unit [104] is a wireless transceiver for transmitting and receiving radio signals; para. 0033, lines 1-4) and an antenna unit [106] coupled on said electronic circuit [107]; said antenna unit [106] including a free arm [802] (see Fig. 8A); and said transmitting and receiving unit [104] configured to inductively feed the transmission signal of said electronic circuit [107] into said antenna unit [106] (para. 0034). 

As to Claim 2, Shriner remains as applied above to Claim 1. Shriner further discloses that the transmitting and receiving unit [104] includes a coupling element [107b, 304b] connected to said electronic circuit [104], said coupling element [107b, 304b] including a conductor loop (the coupling element [107b, 304b] is a coil; para. 0044, lines 11-15; see Figs. 1A and 3A). 

As to Claim 3, Shriner remains as applied above to Claim 2. Shriner further discloses that the conductor loop [107b, 304b] includes an auxiliary component [306] (see Fig. 3A). 

As to Claim 4, Shriner remains as applied above to Claim 1. Shriner further discloses that transmitting and receiving unit [104] includes a coupling element [107b, 714] connected to said electronic circuit [104], said coupling element [107b, 814] including two conductor loops disposed adjacent to one another (the coupling element [107b, 814] is a coil having multiple turns; para. 0063, lines 9-11; see Figs. 1A and 8B). 

As to Claim 6, Shriner remains as applied above to Claim 4. Shriner further discloses that said coupling element [107b, 814] includes a supply line shared by said two conductor loops [107b, 814], said two conductor loops [107b, 814] adjoining said supply line (the coil is coupled to the electronic circuit [104]; see Fig. 1A). 

As to Claim 7, Shriner remains as applied above to Claim 4. Shriner further discloses that said shared supply line includes an auxiliary component (the supply line to the coil can include impedance matching components [C1]; para. 0070; see Figs. 11A-11D). 

As to Claim 9, Shriner remains as applied above to Claim 1. Shriner further discloses that the antenna unit [800] includes a feed arm [808] (para. 0064, lines 1-2; see Fig. 8A). 

As to Claim 10, Shriner remains as applied above to Claim 4. Shriner further discloses that the antenna unit [800] includes a feed arm [808] (para. 0064, lines 1-2; see Fig. 8A) and said two conductor loops [814] are disposed symmetrically relative to said feed arm [808] (see Fig. 8B). 

As to Claim 13, Shriner remains as applied above to Claim 9. Shriner further discloses that said feed arm [808] includes an auxiliary component [804] (see Figs. 8A and 8B). 

As to Claim 14, Shriner remains as applied above to Claim 1. Shriner further discloses that said antenna unit [800] includes an electrically conductive auxiliary element [804] (the auxiliary element is a ground plane of a PIFA, which would necessarily be conductive; para. 0063, lines 4-9). 

As to Claim 15, Shriner remains as applied above to Claim 14. Shriner further discloses that said electrically conductive auxiliary element [804] shields said free arm [802] against said plurality of at least one of electrical or electronic units (this is an inherent function of a ground plane in an antenna; para. 0063, lines 4-9). 

As to Claim 18, Shriner remains as applied above to Claim 14. Shriner further discloses a short-circuit arm [803] connecting said free arm to said auxiliary element [804] (para. 0063, lines 7-9; see Figs. 8A). 

As to Claim 21, Shriner remains as applied above to Claim 14. Shriner further discloses that said auxiliary element [804] includes an auxiliary component [803] (see Fig. 8A)

As to Claim 22, Shriner remains as applied above to Claim 14. Shriner further discloses that said auxiliary element [804] includes a widened free end (see Fig. 8A)

As to Claim 23, Shriner remains as applied above to Claim 14. Shriner further discloses an auxiliary component [803] connecting said free arm [802] to said auxiliary element [804]. 

Claim 29, Shriner remains as applied above to Claim 1. Shriner further discloses that said antenna unit [700] includes a plurality of conductor tracks applied to a substrate or to said baseplate, and said conductor tracks at least partially form said free arm [704] (the antenna unit free arm [704] is a conductive patch on a PCB substrate; para. 0059; see Fig. 7A). 

As to Claim 30, Shriner remains as applied above to Claim 2. Shriner further discloses that said coupling element [902] includes a plurality of conductor tracks applied to a substrate or to said baseplate, said conductor tracks forming said conductor loop or two conductor loops (the coil [902] is disposed on a substrate; para. 0067).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shriner et al., U.S. Publication No. 2020/0314567, filed on 4/1/2019 (Shriner), in view of Troelsen et al., U.S. Publication No. 2019/0261100, filed on 2/19/2019 (Troelsen).

As to Claim 8, Shriner remains as applied above to Claim 1. Shriner does not explicitly disclose a waveguide or a coaxial cable connecting said coupling element to said electronic circuit. However, providing a waveguide or coaxial cable for a transmission line element in a hearing aid was well known. Troelsen discloses a similar hearing aid having a transmission line [150B] that couples a transceiver electronic circuit [110] to an element [150]. Troelsen further discloses that the transmission line is a coaxial cable (para. 0055, lines 4-11). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applciant’s invention, to provide a coaxial cable, as taught by Troelsen, to connect the coupling element to the electronic circuit of Shriner.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shriner et al., U.S. Publication No. 2020/0314567, filed on 4/1/2019 (Shriner), in view of Shriner et al., U.S. Publication No. 2020/0136241, filed on 10/29/2018 (Shriner ‘241).

Claim 25, Shriner remains as applied above to Claim 1. Shriner does not explicitly disclose that said free arm includes an auxiliary component. However, providing such a component on hearing aid antennas was well known. Shriner ‘241 teaches a similar hearing aid with an antenna unit [300] comprising a free arm [310] that includes an auxiliary component [350] (see Figs. 3A and 3B). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the auxiliary component of Shriner ‘241, into the antenna of Shriner, for the added benefit of increased performance with reduced size (see Shriner ‘241: para. 0040).

As to Claim 26, Shriner remains as applied above to Claim 1. Shriner does not explicitly disclose an additional arm branching off from said free arm. However, providing such a component on hearing aid antennas was well known. Shriner ‘241 teaches a similar hearing aid with an antenna unit [300] comprising a free arm [310] with an additional arm [350] branching of from said free arm [310] (see Figs. 3A and 3B). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the additional arm of Shriner ‘241, into the antenna of Shriner, for the added benefit of increased performance with reduced size (see Shriner ‘241: para. 0040).

Allowable Subject Matter
Claims 5, 11-12, 16-17, 19-20, 24, 27-28, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in Claim 5 recites the unique feature of the two conductor loops each including a respective auxiliary component. Claim 11 recites the unique feature of the feed arm being positioned parallel to said supply line of said coupling element. Claim 12 recites the unique feature of the feed arm forming or at least partially forming an S-shaped or Z-shaped conductor structure. Claim 16 recites the unique feature of the auxiliary element including a conductor loop. Claim 19 recites the unique feature of the short-circuit arm including an auxiliary component. Claim 20 recites the unique feature of the free arm being connected through said feed arm to said auxiliary element. Claim 24 recites the unique feature of the free arm including a widened free end. Claim 27 recites the unique feature of the additional arm being spaced apart from said ends of said free arm. Claim 31 recites the unique feature of the transmitting and receiving unit includes a plurality of conductor tracks applied to a substrate having mutually opposite first and second sides; said conductor tracks including a first portion forming at least a part of said antenna unit and a second portion forming at least a part of said coupling element; and said first portion being applied to said first side of said substrate and said second portion being applied to said opposite second side of said substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653